Citation Nr: 0300456	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for the award of a total compensation rating based 
on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Attorney




INTRODUCTION

The veteran served on active duty from January 1970 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by 
the RO that granted an award of a TDIU, effective August 
31, 2001.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The RO denied the veteran's claim for TDIU in a July 
1995 rating decision; the veteran did not appeal this 
decision.  

3.  In the year prior to the date that the veteran filed 
his formal claim for TDIU on August 31, 2001, he is not 
shown to have been precluded from securing and following 
substantially gainful employment due to service-connected 
disability.  



CONCLUSION OF LAW

An effective date, earlier than August 31, 2001, the date 
of his formal claim for TDIU, is not assignable.  38 
U.S.C.A. §§ 1110, 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.400, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a 
significant change in the law prior to the pendency of 
this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the April 2002 Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the 
law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or 
lay evidence necessary to substantiate an earlier 
effective date claim.  

Furthermore, the RO also has made reasonable efforts to 
obtain relevant records adequately identified by the 
veteran; in fact, it appears that all available evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining 
"substantially gainful employment" consistent with his 
education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU may be assigned when a schedular rating is less 
than total if the veteran is service-connected for one 
disability ratable at 60 percent or more, or, when there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2002).  

A total disability rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  

In the case of disability compensation, the effective date 
of the award for increase is the earliest date as of which 
it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date of 
the award is the date of receipt of the claim.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

Furthermore, when evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the application to reopen the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  

Additionally, the effective date of an award of disability 
compensation based upon a claim reopened after final 
disallowance shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(r) (2002).  

In this case, the RO denied the veteran entitlement to a 
TDIU in a July 1995 rating decision.  As the veteran did 
not appeal this decision, it became final.  

On August 31, 2001, the veteran filed a formal application 
for TDIU.  In a February 2002 rating decision, the RO 
granted TDIU, effective on August 31, 2001, the date the 
veteran filed the claim.  

In reaching this decision, the RO relied upon letters from 
Dr. Nazer and Dr. Oar, dated in January 2002, which 
collectively stated that the veteran could not hold a 
full-time job because of his service-connected 
disabilities.  

After carefully reviewing the evidence, the Board 
concludes that the veteran is not entitled to an effective 
date earlier than August 31, 2001.  

In this regard, the July 1995 decision, which denied 
entitlement to a TDIU, became final.  Following the July 
1995 decision, but prior to the August 2001 claim, the 
claims file contains no evidence that the veteran 
indicated an intent to file a claim for TDIU.  

Likewise, the medical evidence does not serve to establish 
that the veteran was unable to obtain or maintain 
substantially gainful employment prior to the letters 
received from Drs. Nazer and Oar in January 2002.  

Therefore, as the veteran is not shown to have been 
precluded from securing and following substantially 
gainful employment in the year prior to the date of 
receipt of his formal application for TDIU, an effective 
date earlier than August 31, 2001 is not assignable in 
this case.  



ORDER

An effective date earlier than August 31, 2001, for the 
grant of a TDIU is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

